Title: From Benjamin Franklin to John Adams, 28 August 1776
From: Franklin, Benjamin
To: Adams, John


Sir,
Augt. 28. 1776
The Bearer Mr. Measam was a Merchant of good Reputation at Montreal; but having engag’d warmly in the American Cause, has been oblig’d to abandon that Country, to the great Detriment of his Affairs. He was appointed by Gen. Wooster a Commissary of Stores there; and apprehending such an Officer to be at this time necessary in our Northern Army, he has apply’d to Congress for a Continuance in that Office. I understand that his Memorial is referred to the Board of War. As I have had occasion to know Mr. Measam as a good Accomptant, a Man of Method, and very correct in Business, I cannot but think that if such an Officer is wanting, he is extremely well qualify’d for the Employ, and as such beg leave to recommend him to the Favour of the Board. With great Respect, I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
Honble. Jno Adams Esqr
 
Addressed: Honourable John Adams, Esqr
Notation: Dr Franklins Letter concerning Mr Measom
